DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
This office action is in response to applicants’ amendments to the claims and remarks filed September 9, 2022.  Claims 16-26 and 28-31 are pending with claims 29 and 30 remaining withdrawn as directed to non-elected subject matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-26, and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicants’ claim 16 sets forth a steel for manufacturing a component by hot forming after austenization, and further sets forth requirements with regards to the yield strength, tensile strength, and elongation of the austenitic steel. The antecedent bias of the phrase “the austenitic steel” is unclear.  Applicants’ preamble sets forth an intended use with regards to the manufacture of a component by hot forming “after austenization”. Given that the only reference to austenization appears in the statement of intended use, the phrase “the austenitic steel” appears to be further limiting of the statement of intended use.  Do applicants intend the claimed steel to have undergone austenization, or do applicants intend to claim a steel which is capable of being subjected to austenization and subsequent hot forming.  Because the only reference to austneization is made with regards to the intended use, the claim is interpreted to require a steel which is capable of being used for manufacturing a component by hot forming after austenization, where the properties of “the austenitic steel” are a considered to further limit the statement of intended use. i.e. the claimed steel is not required to be an austenitic steel but is required to be a steel which can be used to manufacture a component by hot forming after undergoing austenization such that the steel exhibits a yield strength, tensile strength and elongation as claimed prior to undergoing hot forming.
Claim 28 sets forth further limitations with regards to the austenization process.  It is unclear if applicants intend to further limit the intended use of the preamble of claim 16 which establishes an austenization process, or whether the limitations are intended as product-by-process limitations which limit the steel to one that has a structure defined by having undergone austenization according to the parameters of claim 28.  For purposes of examination the limitations of claim 28 are considered to further limit the austenization process of the preamble of claim 16 and therefore are considered further limited to the intended use.
 as product provide a product by process limitation which limits
Claims 17-16 and 28 are rejected as depending from claim 16 as rejected under 35 U.S.C. 112(b) above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-26, 28 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Hamada et al. (JP 2009-0301128 A, herein referring to the English language translation from the EPO dated June 4, 2022).
Claim 16 requires a steel for manufacturing a component by hot forming after austenization. Applicants’ statement of intended use in the preamble is not found to impose structural or compositional requirements beyond those set forth in the body of the claim.  Where a steel satisfies the compositional requirements of the claim it would be capable of being used to manufacture a component by hot forming after having undergone austenization.  The process of undergoing austenization is considered as part of the statement of intended use i.e. the claimed steel must be capable of undergoing austenization, but has not necessisialry been subjected to austenization.  Further the claimed properties directed to “the austenitic steel” are understood to limit the intended use as discussed above under 35 U.S.C. 112(b). 
Hamada et al. disclose a steel comprising (in weight percent): carbon at 0.01 to 0.3%, silicon at 0.1 to 2%, manganese at 0.5 to 20%, chromium at 10 to 20%, nickel at 0.5 to 8%, nitrogen at 0.03 to 0.50%, niobium at 0.3 % or less, titanium at 0.3% or less, molybdenum at 0.2 to 2%, vanadium at 0.3% or less, copper at 0.2 to 5%, aluminum at 0.02 to 1.5%, as well as, a balance of iron and inevitable impurities (paragraphs 0006-0018).  The compositional proportions disclosed by Hamada et al. overlap applicants’ presently claimed proportions.  One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select form those proportions disclosed by Hamada et al. including proportions which satisfy the presently claimed proportions.
Applicants’ requirements with respect to the properties of the austenitic steel limit the claimed steel such that is capable of undergoing austenization to achieve the claimed properties.  One of ordinary skill in the art would expected substantially identical materials to have substantially identical properties.  Given that it would have been within the ordinary level of skill in the art to select compositional proportions from within those disclosed by Hamada et al., including proportions which satisfy the claimed compositional requirements, then, at least where the compositional proportions overlap, the compositions would be expected to exhibit identical properties, and by extension, would function in an identical manner i.e. would be capable of undergoing austenization to produce an austenitic steel exhibiting the claimed properties.
Regarding applicants’ claim 28, one of ordinary skill in the art would expected substantially identical materials to have substantially identical properties.  Given that it would have been within the ordinary level of skill in the art to select compositional proportions from within those disclosed by Hamada et al., including proportions which satisfy the claimed compositional requirements, then, at least where the compositional proportions overlap, the compositions would be expected to exhibit identical properties, and by extension, would function in an identical manner i.e. would be capable of undergoing austenization under the claimed temperature and heating rate.
Regarding applicants’ claim 31, Hamada et al. disclose a steel comprising (in weight percent): carbon at 0.01 to 0.3%, silicon at 0.1 to 2%, manganese at 0.5 to 20%, chromium at 10 to 20%, nickel at 0.5 to 8%, nitrogen at 0.03 to 0.50%, niobium at 0.3 % or less, titanium at 0.3% or less, molybdenum at 0.2 to 2%, vanadium at 0.3% or less, copper at 0.2 to 5%, aluminum at 0.02 to 1.5%, as well as, a balance of iron and inevitable impurities (paragraphs 0006-0018).  The compositional proportions disclosed by Hamada et al. overlap applicants’ presently claimed proportions.  One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select form those proportions disclosed by Hamada et al. including proportions which satisfy the presently claimed proportions.
Applicants’ statement of intended use in the preamble, where the steel is for manufacturing a component by hot forming after austenization, is not found to impose structural or compositional requirements beyond those set forth in the body of the claim.  Where a steel satisfies the compositional requirements of the claim it would be capable of being used to manufacture a component by hot forming after having undergone austenization.  

Response to Amendment/Arguments
	Applicants’ amendment to the claims filed September 9, 2022 overcomes the rejections of claims 23 and 25 under 35 U.S.C. 112.
	Applicants argue the claims as amended require the steel to have a specified yield strength, tensile strength and elongation.  However as discussed above the limits are understood to further limit the intended use of the claimed steel.  Applicants may consider amending the preamble to “An austenitic steel for manufacturing a component by hot forming,”.  Where the steel is required to be an austenitic steel the claimed properties would be imposed on the claimed austenitic steel as opposed to the intended use, thus requiring the steel to be austenitic, and to conform to the claimed properties. Applicants persuasively argue that the steel of Hamada et al. does not conform to an austenitic steel having a composition meeting the claimed requirements while having a yield strength, tensile strength, and elongation which fall within the claimed ranges, however the arguments are not found commensurate with the present claims because the steel as claimed is not required to be an austenitic steel and the claimed property limitations are found to further limit the intended use and not the claimed steel.  For these reasons, and for those reasons as advanced above, the present claims are not found to distinguish over the steel disclosed by Hamada et al. and this action is made FINAL.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C KRUPICKA whose telephone number is (571)270-7086. The examiner can normally be reached Monday-Friday 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571)272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Adam Krupicka/Primary Examiner, Art Unit 1784